Case 1:19-cv-03479-KAM-RLM Document 24 Filed 08/20/19 Page 1 of 2 PageID #: 92




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


                                                x
WILLIAM COHEN, SUE PAIVANAS and :
CHRISTY ORGRODOSKI, individually                :
and on behalf of all others similarly situated, :
                                                :
                       Plaintiffs,              :
                                                :   Case No. 19-cv-03479 (KAM)
       v.                                       :
                                                :
CAPITAL ONE FUNDING, LLC;                       :
CAPTIAL ONE MASTER TRUST;                       :
CAPTIAL ONE MUTLI-ASSET                         :
EXECUTION TRUST;                                :
THE BANK OF NEW YORK MELLON                     :
CORPORATION, as Trustee of Capital One :
Master Trust;                                   :
and                                             :
DEUTSCHE BANK TRUST COMPANY                     :
DELAWARE, as Trustee of Capital One             :
Multi-Asset Execution Trust;                    :
                                                :
                       Defendants.              :
                                               x


                 DEUTSCHE BANK TRUST COMPANY DELAWARE’S
                     CORPORATE DISCLOSURE STATEMENT

       Deutsche Bank Trust Company Delaware (“DBTCD”), through its undersigned counsel

and pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, files this corporate disclosure

statement identifying all of its publicly held parent corporations and all publicly held companies

that directly or indirectly own, control or hold, with power to vote, ten percent or more of

DBTCD’s outstanding voting securities. Regarding the foregoing, DBTCD represent as follows:

           1. DBTCD is a privately-owned corporation.




                                                1
Case 1:19-cv-03479-KAM-RLM Document 24 Filed 08/20/19 Page 2 of 2 PageID #: 93




         2. Its parent corporation is Deutsche Bank Trust Corporation, a wholly-owned

            subsidiary of DB USA Corporation, the U.S. intermediate holding company of

            Deutsche Bank AG.

         3. Of these parent corporations, only Deutsche Bank AG is publicly held.

         4. No publicly-held company directly or indirectly owns, controls or holds, with

            power to vote, ten percent or more of Deutsche Bank AG’s outstanding securities.

Dated: August 20, 2019
       New York, New York

                                             Respectfully submitted,

                                                /s/ Matthew D. Ingber
                                                Matthew D. Ingber
                                                Christopher J. Houpt
                                                MAYER BROWN LLP
                                                1221 Avenue of the Americas
                                                New York, NY 10020
                                                Tel: (212) 506-2500

                                                Attorneys for Defendants
                                                The Bank of New York Mellon Corporation
                                                and Deutsche Bank Trust Company
                                                Delaware




                                            2
